Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/21 has been entered.
Claims 1,4,7 and 8 are amended.  Claims 1-19 are pending.
Claim Rejections - 35 USC § 103
Claims 1-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gocha ( 2012/0135118) in view of Zhang ( 2013/0323355).
 	For claim 1, Gocha discloses flour composition comprising popcorn flour and another flour. 
For claim 7, Gocha discloses food product comprising popcorn flour, other flour and one or more ingredients.  
For claim 8, Gocha discloses a method for preparing a food product comprising mixing flour composition comprising popcorn flour and other flour and one or more ingredients.
For claims 9-12, the food products include bread, cookie etc…  
For claims 4-6,17-19, Gocha discloses the popcorn flour has a density of 10% up to at least 50% less than the density of Gold Medal, Pillsbury or other flour typically found in supermarkets.  Gocha discloses conventional wheat flour of will weigh about 31gm/1/4 cup.  Thus, the density per cup of conventional  wheat flour is about 124gm/cup.  If the popcorn flour has a density of 10% less than the conventional flour, then the density is about 111gm/cup, if the density is 20%, then it is about 99/cup, 
	Gocha does not disclose the inclusion of potato flour and the weight ratio as in claims 1-3, the volume ratio as in claim 4, the ratio as in claim 6-8 and 13-16.
	Zhang discloses composition comprising gluten-free flour used in baked product.   Zhang discloses many different types of gluten-free flours including potato flour can be used.  ( see paragraph 0013)
	The limitation of “ consisting essentially of” does not define over Gocha.   For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. The  limitation of ground popcorn flour does not defined over Gocha  which discloses particles of popcorn which means the particles are cut to smaller sizes from the starting corn.  Furthermore, Gocha discloses the popped kernels are mircromilled which means the kernels are ground. Gocha discloses the popcorn flour can be used in combination with other gluten-free flours to make gluten-free product.  It would have been obvious to use potato flour with the popcorn flour when desiring such flavoring combination as Zhang teaches that potato flour is known to be used in forming gluten-free product.  It would have been obvious to one skilled in the art to determine the particular ratio of popcorn flour to potato flour depending on the flavor, taste, texture and nutritional profile desired.  Determining the desirable proportion can readily be carried out by one skilled in the art through routine experimentation.  It would have been obvious to one skilled in the art to use weight ratio or volume ratio as an obvious matter of choice.  Generally difference in concentration does not support 
Applicant's attention is directed to the following case law which is applicable to the instant claims:
In re Levin 84 USPQ 232, which takes the position that "new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing no one else ever did the particular thing upon which the applicant asserts his right to patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function."
Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive. 
In the response, applicant argues that “ ground “ as a characteristic of the popcorn flour is a structural feature that should be given weight.  The limitation of “ ground” is given weight.  Gocha  discloses particles of popcorn which means the particles are cut to smaller sizes from the starting corn.  Furthermore, Gocha discloses the popped kernels are mircromilled which means the kernels are ground.  Gocha discloses popcorn flour which is a ground product because it is a flour.  Whole kernel popcorn is not a flour.   Applicant argues that ground is a result of specific grinding process particularly in a stone mil to produce fine flour.  The feature of how the grinding is carried is not a structural characteristic; it is a processing step which is not in the claims and also does not determine the patentability of the composition.  Applicant argues Zhang fails to disclose or suggest ground popcorn flour.  The Zhang reference is only relied upon for disclosure of gluten free flour.  Applicant argues there is no specific 
Applicant argues the obviousness position on the ratio overlooks the recited range in light of comparative example 4.  The comparative example 4 does not establish criticality or unexpected result.  The specification does not have any quantifiable measure of how the rubbery and stodgy characteristics are measure.  The showing is directed to 1 sample of pancake.  The claims are directed to a flour composition.  The result on pancake does not represent the flour composition.  The food products claimed include many different types of food product, not just pancake.
The consisting essentially of language does not define over Gocha as explained in the rejection above.  Applicant’s comment on the Zhang requiring hydrozypropyl methylcellulose is not understood as the reference is only used as a secondary teaching reference for different type of gluten free flour.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 19, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793